Morphy, J.
This is an action in damages against’the defendant, for having maliciously and wickedly, as the petition alleges, caused the plaintiff to be arrested by the watch of the Second Municipality, and thrown in prison. After hearing the plaintiff’s evidence, the judge of the lower court was of opinion, that he had not made out his case, and nonsuited him. We can come to no other conclusion. The testimony shows that, on the occasion referred to in the petition, the plaintiff, who was drunk, was arrested twice on the same night, for making a noise and disturbing the public peace in the immediate neighborhood of the defendant’s house; and that, even without any request or interference on the part of the latter, the watchmen of the Second Municipality would have thought it their duty to arrest and confine him, on account of his improper and disorderly behavior. We find in the record two bills of exceptions to the refusal of the judge to admit evidence offered on the trial. We deem it unnecessary to notice them otherwise than by stating that, in addition to the grounds upon which the judge properly rejected the evidence, it was clearly inadmissible, on the score of irrelevancy.

Judgment affirmed.